Exhibit 99.1 Waterstone Financial, Inc. Adjusts Results of Operations for Year Ended December31, 2009. WAUWATOSA, WI – 03/16/2010– Waterstone Financial, Inc. (NASDAQ: WSBF) announced today that the 2009 annual unaudited results of operations as reported on February 12 would be adjusted due to the under accrual of Federal Deposit Insurance Corporation (FDIC) insurance premiums at December 31, 2009.In completing its year-end closing process subsequent to the February 12 announcement, management determined that its accrual for FDIC insurance premiums payable at December 31, 2009 was understated by $1.9 million. Adjusted Results The adjustment for accrued FDIC insurance premiums increased total non-interest expense by $1.9 million which was partially offset by an increase in income tax benefit of $657,000 for a net increase in net loss of $1.3 million to anaudited net loss of $10.1 million or $0.33 per share.Adjusted Waterstone capital as a percentage of assets as of December 31, 2009 is 9.0%.The WaterStone Bank adjusted Tier I regulatory capital ratio at December 31, 2009 was 8.7% and the ratio of total regulatory capital to risk-weighted assets was 13.7%.WaterStone Bank continues to exceed all minimum regulatory capital requirements. About Waterstone Financial, Inc. Waterstone Financial, Inc. (NASDAQ: WSBF) is a thrift holding company headquartered in Wauwatosa, WI.With $1.87 billion in assets at December 31, 2009, Waterstone has eight community bank branches in the metropolitan Milwaukee market. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include, without limitation, statements regarding expected financial and operating activities and results that are preceded by, followed by, or that include words such as “may,” “expects,” “anticipates,” “estimates” or “believes.” Such statements are subject to important factors that could cause actual results to differ materially from those anticipated by the forward-looking statements. These factors include (i) exposure to the deterioration in the commercial and residential real estate markets which could result in increased charge-offs and increases in the allowance for loan losses, (ii) various other factors, including changes in economic conditions affecting borrowers, new information regarding outstanding loans and identification of additional problem loans, which could require an increase inthe allowance for loan losses, (iii) Waterstone’s ability to maintain required levels of capital and other current and future regulatory requirements, (iv) the impact of recent and future legislative initiatives on the financial markets, and (v) those factors referenced in Item 1A. Risk Factors in Waterstone’s Annual Report on Form 10-K for the year ended December 31, 2008 and as may be described from time to time in Waterstone’s subsequent SEC filings, which factors are incorporated herein by reference. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect only Waterstone’s belief as of the date of this press release. - 4 - WATERSTONE FINANCIAL, INC. FINANCIAL HIGHLIGHTS At or for the Years ended December 31, % Change (in thousands except ratios) (Unaudited) Asset Quality Data: Provision for loan losses $ $ ) % Net charge-offs ) Allowance for loan losses Non-performing loans ) Non-performing assets ) Total loans past due ) Performing loans past due ) Allowance for loan losses to loans receivable 2.01 % % Allowance for loan losses to non-performing loans Net charge-offs to average loans outstanding Total non-performing loans to loans receivable Total non-performing assets to total assets Selected Financial Ratios: Performance Ratios: Return (loss) on average assets ) ) Return (loss) on average equity ) ) Interest rate margin Interest rate spread Yield on loans receivable Cost of deposits Efficiency ratio Capital Ratios: Equity to total assets at end of the period Total capital to risk weighted assets (bank only) Tier I capital to risk-weighted assets (bank only) Tier I capital to average assets (bank only) Per Share: Earnings (loss) per share $ ) $ ) Diluted earnings (loss) per share ) ) Book value per share Weighted average shares outstanding Shares outstanding at December 31 - 5 - WATERSTONE FINANCIAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, % Change (In Thousands, except per share amounts) Interest income: Loans $ ) Mortgage-related securities ) Debt securities, federal funds sold and short-term investments Total interest income ) Interest expense: Deposits ) Borrowings ) Total interest expense ) Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest income: Service charges on loans and deposits ) Increase in cash surrender value of life insurance ) Total other-than-temporary investment losses ) - - Portion of loss recognized in other comprehensiveincome (before tax) - - Net impairment losses recognized in earnings ) ) ) Mortgage banking income Other Total noninterest income Noninterest expenses: Compensation, payroll taxes, and other employee benefits Occupancy, office furniture, and equipment Advertising ) Data processing Communications Professional fees Real estate owned Other Total noninterest expenses Loss before income taxes ) ) ) Income tax (benefit) expense ) ) Net loss $ ) ) ) Loss per share: Basic $ ) ) Diluted $ ) ) Weighted average shares outstanding: Basic Diluted - 6 - WATERSTONE FINANCIAL, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, % Change Assets (In Thousands, except share data) Cash $ Federal funds sold Interest-earning deposits in other financial institutions - and other short term investments - - Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (at amortized cost) fair value of $1,930 in 2009 and $8,165 in 2008 ) Loans held for sale Loans receivable ) Less: Allowance for loan losses Loans receivable, net ) Office properties and equipment, net ) Federal Home Loan Bank stock, at cost Cash surrender value of life insurance Real estate owned Prepaid expenses and other assets Total assets $ ) Liabilities and Shareholders’ Equity Liabilities: Demand deposits $ Money market and savings deposits ) Time deposits ) Total deposits ) Short-term borrowings Long-term borrowings ) Advance payments by borrowers for taxes ) Other liabilities ) Total liabilities ) Shareholders’ equity: Preferred stock (par value $.01 per share) Authorized - 20,000,000 shares, no shares issued - - - Common stock (par value $.01 per share) Authorized - 200,000,000 shares in 2009 and 2008 Issued - 33,974,250 in 2009 and 2008 Outstanding -31,250,097 in 2009 and 31,250,897 in 2008 Additional paid-in capital Accumulated other comprehensive income (loss), net of taxes ) ) ) Retained earnings ) Unearned ESOP shares ) ) ) Treasury shares (2,724,353 shares), at cost ) ) Total shareholders’ equity ) Total liabilities and shareholders’ equity $ ) - 7 -
